Cauhoon, J.,
delivered the opinion of the court.
On February 28, 1884 (Laws 1884, p. 140, ch. 168), the appellee was incorporated and authorized to,issue bonds. The only scheme provided by the act of incorporation to pay the bonds is in sec. 13 of it, by which the legislature itself, for the board, “hereby levied and assessed” a tax of thirteen mills on the dollar of all property, real and personal, in the front, and nine mills on the dollar in the back, counties. This tax was, of course, independent of the current and ordinary taxation for state and county purposes, and not subject to its annual fluctuations. On March 16, 1886 (Laws 1886, p. 100, ch. 39), the act of incorporation was amended, by which amendment, in sec. 3 (page 102) of the act, the scheme of revenue for the *391board to pay the bonds was broadened, and a tax on privileges was hereby levied and assessed” on a great variety of things named, but cotton seed oil mills were not included among the subjects of privilege taxation. In the legislation of the years 1884 and 1886, when both these acts were passed, separate laws provided for privilege taxes for general purposes distinct from those for levee purposes. We now come to Code 1892, ch. 108, § 3412, which is the same as § 587, Code 1880, and which expressly restricts the powers of boards of supervisors or municipalities to tax the privileges in the chapter of which it is a part, and which is for state purposes, more than 50 per cent of the state tax on privileges. It is to be noted that the chapter includes cotton seed oil mills, and puts a privilege tax on them, where their capital does not exceed $30,000, of $100, and is silent as to any tax on oil mills for levee purposes. Coming now to the acts of 1894, we find chapter 29, page 21, passed February 10th of that year, which is for state purposes, taxing, on page 23, cotton seed oil mills with a capital not exceeding $30,000, the sum of $100. But we also find chapter 78, page 77, of the same session, passed February 9th of that year, repealing sec. 3 of the beforementioned act of 1886, and substituting for it an enlarged list of privilege taxes for the levee board, and on page 81 fixing a tax for it on cotton seed oil mills of $50 where the capital does not exceed $30,000. These acts are clearly independent each of the other. The acts of 1898 do not deal at all with the taxes for the board of levee commissioners, but present chapter 5, which on page 14 taxes cotton seed oil mills only where the capital exceeds $30,000, and leaves those of less value untaxed, but this chapter is for state purposes; and sec. 107 (page 33) of it expressly restricts county and municipal boards from exceeding 50 per cent of the taxation imposed by that chapter. Appellants’ ease depends on their contention that, since the act of 1898 does not tax oil mills of not exceeding $30,000 value, in which class *392tlieirs is, it practically repealed the levee tax of 1894. We do not concur in this view. The two tilings are separate and independent, and the levee tax stands unrepealed.

Affirmed.